Citation Nr: 0615067	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  97-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran had 4 years and 1 day of active service, 
including active duty from March 1943 to November 1945, and 
from October 1961 to August 1962.  The veteran was a prisoner 
of war (POW) of the German government from September 1944 to 
May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified at a hearing at the RO in June 1997.  
The veteran's case was remanded to the RO for additional 
development in November 2003.  The case is again before the 
Board for appellate review.  Other service connection claims 
were addressed in the Board's 2003 remand; however, the RO 
has since granted those claims.


FINDING OF FACT

The veteran does not have diverticulitis due to disease or 
injury in service.  


CONCLUSION OF LAW

The veteran does not have diverticulitis that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) for the period 
from December 1942 to June 1970 were negative for any 
reference to a gastrointestinal disability, including 
diverticulitis.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 1989 to May 2005.  The veteran was 
hospitalized in September 1996 for suprapubic pain in the 
left lower quadrant.  He was diagnosed with acute 
diverticulitis.  His condition at discharge was noted to be 
improved and asymptomatic.  He was hospitalized again in 
October 1996 for several medical conditions, including 
abdominal pain.  A computed tomography (CT) scan of the 
abdomen revealed findings suggestive of colonic 
diverticulitis.  At discharge he was noted to be 
asymptomatic, free of pain, and ambulatory.  A barium enema 
performed in December 1996 revealed diverticulosis of the 
left colon.  In July 1997 the veteran was noted to have a 
bloated stomach.  He was diagnosed with diverticulosis.  A 
colonoscopy was performed in July 1997and revealed a polyp 
and moderate diverticulosis.  

The veteran was afforded a VA examination in January 1997.  
He was noted to have been hospitalized in September 1996 and 
October 1996 for diverticulitis.  The veteran reported no 
abdominal discomfort and he said he ate a careful diet to 
minimize the chances of having diverticulitis again.  The 
examiner said that the veteran reported having difficulty 
swallowing certain foods, especially when he was nervous.  No 
ulcers of the stomach or duodenum were reported.  No melena 
was reported.  The examiner diagnosed the veteran with 
diverticulitis.  

The veteran and his spouse provided testimony at a hearing at 
the RO in June 1997.  The veteran reported problems with 
constipation.  He reported that he developed problems with 
his bowels soon after his discharge from service.  The 
veteran's wife testified that she thought that the veteran's 
diverticulitis could be due to the bread the veteran was fed 
during his captivity as a POW.  She reported that she had 
heard that there was sawdust in the bread.  The veteran's 
spouse testified that the veteran was hospitalized on two 
occasions for his diverticulitis in 1996.  

The veteran was afforded another VA examination in January 
2005.  The examiner noted that he had reviewed the entire 
claims file.  The examiner reported that the veteran was not 
being actively treated for diverticulitis.  He said the 
veteran reported that his weight was stable and he denied 
nausea, vomiting, abdominal pain, and diarrhea.  He did 
report chronic constipation for which he was treated with 
stool softener.  Examination of the abdomen revealed no 
tenderness, pain, distention, mass or hepatosplenomegaly.  
The examiner diagnosed the veteran with diverticulosis.  He 
opined that the condition did not appear to be etiologically 
related to any presumptive ex-POW condition or period of 
service because diverticulosis is a common condition over the 
age of forty due to lifestyle, diet, and environmental 
factors through life.  He also concluded that diverticulosis 
was not a circulatory condition.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

If a veteran is a former POW, VA laws and regulations also 
provide that service incurrence or aggravation of certain 
diseases is presumed in instances where the veteran was 
interned or detained for not less than thirty days, provided 
that such disease is manifested to a degree of 10 percent or 
more at any time after the veteran's discharge or release 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a)(5), 3.309 (c) (2005).  The diseases include 
avitaminosis, beriberi, chronic dysentery, helminthiasis, 
malnutrition, pellagra, any nutritional deficiency, irritable 
bowel syndrome, peptic ulcer disease, peripheral neuropathy, 
and cirrhosis of the liver.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case there is a total absence of competent evidence 
establishing a nexus between any existing diverticulitis or 
diverticulosis and the veteran's military service or any 
event thereof.  The only opinion evidence of record is that 
of the January 2005 VA examiner.  He opined that 
diverticulosis did not appear to be etiologically related to 
any presumptive ex-POW condition or period of service because 
diverticulosis is a common condition in people over the age 
of forty due to lifestyle, diet, and environmental factors 
through life.  He also concluded that diverticulosis was not 
a circulatory condition.  By this opinion, the examiner 
indicated that diverticulitis was not related to any of the 
aforementioned presumptive diseases, such as any nutritional 
deficiency, irritable bowel syndrome, etc.  Inasmuch as 
supportive nexus evidence is lacking, it is found that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for diverticulitis.  
Accordingly, the appeal must be denied.

The Board notes that the veteran has alleged that his 
diverticulitis is related to his military service.  While the 
veteran is capable of providing information regarding his 
current condition, as a layperson, he is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for diverticulitis.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in August 2002 and informed him 
of the evidence he needed to substantiate his claim of 
service connection.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or the appellant's 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Additionally, while the veteran was not told of the criteria 
used to award disability ratings or the criteria for 
assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand of the claims of 
service connection in order to address rating or effective 
date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded a hearing.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his contention that his diverticulitis is 
related to his military service.  The veteran was afforded 
several VA examinations during the course of his appeal.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diverticulitis is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


